In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated October 1, 1999, as granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The injured plaintiff tripped and fell over the prongs of a forklift which were allegedly raised four inches off the ground. The forklift was parked in a marked stall in the parking lot of the defendant’s store. The evidence disclosed that the forklift was in plain view, and that the injured plaintiff saw it and moved away to avoid it. On these facts, the Supreme Court correctly concluded, as a matter of law, that the forklift, whether its prongs were raised or lowered, did not constitute an inherently dangerous condition, was not a trap for the unwary, and was readily observable by the reasonable use of the injured plaintiff’s senses (see, Chiranky v Marshalls, Inc., 273 AD2d 266; Speirs v Dick’s Clothing & Sporting Goods, 268 AD2d 581; Boehme v Edgar Fabrics, 248 AD2d 344; Binensztok v Marshall Stores, 228 AD2d 534; Russell v Archer Bldg. Ctrs., 219 AD2d 772). Under those circumstances, summary judgment was properly granted to the defendant. Bracken, J. P., Altman, Friedmann and Krausman, JJ., concur.